Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
As a result of the Amendment submitted under 37 CFR 1.312 on 6/8/21, claims 1 and 6 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Chen et al. (U.S. 2018/0324460) discloses determining whether to use an intra production mode based on candidate intra prediction modes (Abstract, [0025] and fig. 1) and a predetermined intra prediction mode index (fig. 1). However, Chen does not teach “when determining to use intra prediction for the current block,  10(i) performs a first transform on a residual signal of the current block using a first transform basis to generate first transform coefficients; and (ii-1) performs a second transform on the first transform coefficients using a second transform basis to generate second transform coefficients and quantizes the second transform coefficients, when an intra 15prediction mode of the current block is a predetermined mode or when the first transform basis is same as a predetermined transform basis; and (ii-2) quantizes the first transform coefficients without performing the second transform when the intra prediction mode of the current block is different from the predetermined mode and the first transform basis is 20different from the predetermined transform basis.”
Shibahara et al. (U.S. 2012/0127002) discloses signaling intra prediction mode information ([0273]) and performing a first and second transform (Abstract, [0129] and fig. 4).  However, Shibahara does not teach “(ii-1) performs a second transform on the first transform coefficients using a second transform basis to generate second transform coefficients and quantizes the second transform 
Zhao et al. (U.S. 2017/0094314) discloses residual data which is transformed/quantized ([0005]) and a second transform ([0007]). However, Zhao does not teach “(ii-1) performs a second transform on the first transform coefficients using a second transform basis to generate second transform coefficients and quantizes the second transform coefficients, when an intra 15prediction mode of the current block is a predetermined mode or when the first transform basis is same as a predetermined transform basis; and (ii-2) quantizes the first transform coefficients without performing the second transform when the intra prediction mode of the current block is different from the predetermined mode and the first transform basis is 20different from the predetermined transform basis.”

The prior art does not disclose every element of independent claim 1. Therefore, the specific combination of elements in claim 1 is nonobvious and not anticipated by the prior art. Independent claim 6 is similar to the limitations of independent claim 1 and is allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW K KWAN/Primary Examiner, Art Unit 2482